Citation Nr: 0211782	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  98-07 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for major depression.


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
January 1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefit sought on appeal.

In July 1998, the Board remanded the issue currently on 
appeal for further development and adjudication.  The matter 
is now ready for appellate disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  Major depression is not related to the veteran's period 
of active duty military service.

3.  The veteran was not diagnosed with major depression 
within one year after his discharge from service.


CONCLUSION OF LAW

Major depression was not incurred in or aggravated by 
service, nor may it be presumed to have so incurred. 
38 U.S.C. § 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that recent case authority raises 
some doubt as to whether the duty to notify and assist 
provisions of the recently enacted Veteran's Claims 
Assistance Act of 2000 (VCAA) apply to the appellant's claim 
on appeal.  More specifically, in the case of Dyment v. 
Principi, 287 F.3d 1377, 1385 (Fed. Cir. April 24, 2002), the 
Federal Circuit held that the duty to notify and assist 
provisions of the VCAA was not meant to be applied 
retroactively.  

However, VAOPGCPREC 11-2000 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  
66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of 
the chief legal officer of the Department and regulations of 
the Department are binding on the Board.  
38 U.S.C. § 7104(c).  For purposes of this determination, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending on the date of enactment of the VCAA.

The record reflects through the August 1997 rating decision, 
the March 1998 Statement of the Case, and the May 2002 
Supplemental Statement of the Case, the veteran was afforded 
an explanation of the statutes and regulations pertaining to 
the establishment of service connection for major depression.  
The veteran was also specifically notified of evidence that 
was necessary to substantiate his claim through the following 
letters from the RO: two in April 1997 requesting additional 
medical evidence; in August 1998 informing the veteran of the 
Board remand; in November 1998 regarding cancellation of his 
VA examination; in September 1999 regarding failure to report 
for his scheduled VA examination; and in February 2002 
regarding the enactment of the VCAA.  Further notice of this 
information would be both redundant and unnecessary.

Pursuant to a July 1998 Board decision, the matter currently 
on appeal was remanded for further development, to include 
obtaining additional medical records and providing the 
veteran with a VA examination.  As noted above, the RO sent 
the veteran a letter in August 1998 requesting additional 
medical evidence showing treatment for psychiatric symptoms 
prior to service and subsequent to his discharge, as well as 
requesting specific names, addresses, and dates of treatment.  
The veteran failed to respond.  A VA examination was 
scheduled for September 1998, the veteran canceled the 
appointment.  An additional letter was sent to the veteran in 
November 1998 asking if he wished to withdraw his appeal.  In 
a December 1998 response, the veteran requested the RO to 
"please go ahead and process claim."  The veteran failed to 
report for an April 1999 VA examination and a February 2002 
VA examination.

"Individuals for whom an examination has been scheduled are 
required to report for the examination." 38 C.F.R. § 
3.326(a). When a claimant fails to report, without good 
cause, for a necessary VA medical examination, his claim may 
be decided on the basis of the evidence of record, or 
summarily denied, depending on the nature of the claim. 38 
C.F.R. § 3.655.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist is 
by no means a one-way street, and a veteran's obligation to 
provide certain facts, in this case by submission to a VA 
examination or providing names and dates of additional 
medical treatment, is not an impossible or onerous task. See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
Thus, his claim will be considered based on the evidence of 
record. 38 C.F.R. 
§ 3.655.

The veteran essentially contends that he is entitled to 
service connection for major depression.  Specifically, he 
contends that his psychological disability was incurred while 
he was stationed at Misawa Air Force Base in Japan.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service, during other than a period of war.  See 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a). When a veteran seeks service 
connection for a disability, due consideration shall be given 
to the supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).

A veteran is entitled to a presumption of service connection 
where he or she has served continuously for 90 days and a 
psychosis manifests itself to a degree of 10 percent or more 
within one year from the date of termination of such service.  
The presumption shall apply even if there is no evidence of 
the disorder during the period of service, unless the 
presumption is rebutted by affirmative evidence to the 
contrary.  See 38 C.F.R. §§ 3.307, 3.309.

The Board has thoroughly reviewed the evidence of record and 
though the Board does not dispute the veteran's current 
disability, it finds that it was not incurred in service, or 
during one year after his discharge from active military 
service.  In that regard, the veteran's service medical 
records note when he was admitted for alcohol rehabilitation 
in April 1979 he indicated that he suffered from depression. 
The clinical records indicate that the veteran began drinking 
subsequent to marital problems and that when the veteran 
drank he went into a deep depression.  Depressed moods were 
noted during treatment, but no diagnoses regarding depression 
were made.  In July 1979, it was suggested that the veteran 
had chronic depression based on a history reported by the 
veteran.  Mild chronic depression was noted in a separate 
July 1979 entry.  The veteran's December 1979 separation 
examination was negative for any findings of a psychiatric 
disorder, including major depression.  The veteran himself 
indicated on a report of medical history that he did not have 
any psychiatric problems. 

The earliest the veteran sought treatment for major 
depression subsequent to his discharge from service was in 
April 1996, some sixteen years after his discharge, and 
outside of the one-year presumptive period for service 
connection. 38 C.F.R. §§ 3.307, 3.309.  While private medical 
records dated between April 1996 and September 1996 and 
outpatient treatment records dated between August 1996 and 
October 2001 contain complaints of depression and diagnoses 
of dysthymic disorder, recurrent depressive episodes, and 
major depression, there are no opinions of record relating 
any current diagnosis to his period of active duty military 
service.  The RO attempted to arrange psychiatric 
evaluations, but, as indicated, the veteran failed to appear 
for the examinations. 

The record contains no evidence beyond the veteran's 
contentions that his current disability is related to 
service.  As the veteran is a layperson with no medical 
training or expertise, his contentions alone do not 
constitute competent medical opinions.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  As such, his current disability is not found to 
be incurred in service or within one year of separation from 
service.  Therefore, the preponderance 

of the evidence is against his claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  


ORDER

Service connection for major depression, is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

